IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 157 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JEFFREY BRIAN STETTER,                :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 158 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JEFFREY STETTER,                      :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 159 WAL 2022
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
JEFFREY STETTER,                      :
                                      :
                   Petitioner         :


                                 ORDER



PER CURIAM
     AND NOW, this 25th day of October, 2022, the Petition for Allowance of Appeal is

DENIED.




              [157 WAL 2022, 158 WAL 2022 and 159 WAL 2022] - 2